Title: To George Washington from James McHenry, 10 December 1796
From: McHenry, James
To: Washington, George


                        
                            War office 10 Decr 1796.
                        
                        The Secry of war requests the Presidents signature to the inclosed advice which
                            was delivered to the deputies of the Western Indians the 29 Novr ulto. The Secry hopes to be
                            able to have them dismissed on Monday or tuesday.
                        
                            James McHenry
                            
                        
                    